Per Curiam,
This appeal is from a decree granting a preliminary injunction. In accordance with the practice of the court we withhold any expression of opinion on the merits of the controversy until after final hearing and decree, and determine only whether on the facts developed an injunction should have been granted or refused. It was shown at the hearing that the defendants were pumping impure water which had accumulated in a coal mine into a stream where it polluted the supply of drinking water for more than 30,000 people, when by the construction of a flume at a trifling expense the mine water could be discharged into another water course where it would injure no one. The case was clearly one for the granting’ of a preliminary injunction.
The decree of the' court is affirmed at the cost of the appellants.